Citation Nr: 1117736	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating greater than 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION


The Veteran had active service from November 1962 to September 1965, with four months prior service as indicated on the DD-214. 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which denied an increased rating greater than 10 percent for bilateral hearing loss. 

In June 2009 the Board remanded the claim for another VA audiological examination.  The Board's remand instructions were substantially complied with. D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) 

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record.  In March 2008 the Veteran reported that he is not working due to a stroke.  The Veteran is not service connected for a stroke, nor is there a pending claim for service connection for a stroke.  There is no indication that the Veteran's service-connected disabilities; hearing loss, left knee disability, right ulnar neuropathy; have precluded him from obtaining employment.  As such, the issue of unemployability has not been raised and further consideration of TDIU is not warranted. 


FINDING OF FACT

Reliable bilateral hearing test results for rating purposes are not available. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

A March 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notification was provided after the May 2005 rating decision but the claim was adjudicated again in a June 2010 supplemental statement of the case. 

The Veteran's service treatment records, VA medical treatment records, and private treatment record have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in November 2009 in response to the June 2009 Board remand instructions.  Although the examiner didn't follow each instruction to the letter, he substantially complied by conveying the information that the Board requested.  "It is substantial compliance, not absolute compliance, that is required" under Steal v. West, 11 Vet App. 268 (1998).  Dement v. West, 13 Vet. App. 141, 146-47 (1999).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disability ratings for hearing loss are derived from a mechanical application of Diagnostic Code 6100 of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The Veteran contends that his bilateral hearing loss is worse than the 10 percent rating currently assigned. 

As discussed in the June 2009 Board remand, the record reflects that the Veteran has a "functional overlay" in addition to the organic hearing loss and the prior test results as of that date were not accurate for rating purposes.  Additionally there was no opinion as to whether the "functional overlay" was psychogenic in nature or whether the Veteran was malingering.  As such, further examination was required.  

In November 2009 another VA audiological examination was conducted.  Pure tone testing was conducted which was found to be not reliable for rating purposes due to inconsistent responding.  The audiologist reviewed the record noting that prior VA audio exams have been reported to be of fair or poor reliability.  

The audiologist noted that during the examination of September 2, 2009, otoacoustic emissions (OAE) testing was performed due to inconsistent responding with results which showed islands of responses consistent with very mild or normal hearing.  Prior to a September 25, 2009 hearing examination the Veteran was counseled on clinic policy to not provide hearing aids without accurate audio data.  Test results taken that day were found to be significantly improved in pure tone thresholds and speech discrimination compared to the results from the examination on September 2, 2009, three weeks prior.  The current audio exam performed eight weeks later again found significantly worse thresholds initially which then improved, up to 25 decibels, with subsequent trials.  The examiner found that the reliability of pure tone thresholds and speech scores have been poor and questionable from 2003 to today.  

The examiner concluded that due to improvement with counseling and worsening responses between the hearing aid evaluation and the compensation and pension examinations, it is unlikely that this exaggeration/functional overlay is psychogenic, but is more likely conscious and intentional, the result of malingering.  The examiner considered the recent test results with informal observations of the Veteran's communication and determined that the functional overlay for both pure tones and speech discrimination is considerable and cannot be separated from any existing organic hearing loss. 

The examiner also reported that sedated threshold ABR can provide mid to high frequency threshold information if 4kHz is above 70 decibels; however the Veteran could add enough artifact to the results with face and body movements to invalidate the results if non-sedated, and from .5 to 1 kHz insufficient information for VA rating purposes would be obtained even under optimal test conditions.  

The VA examiner conducted a thorough evaluation of the record and determined that the Veteran is malingering and that none of the hearing test results are reliable for rating purposes.  Without reliable hearing test results, there is no basis to establish entitlement to a rating in excess of 10 percent for bilateral hearing loss.   

The VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has to participate fully in developing evidence and cooperate at VA examinations.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 10 percent for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's disabilities.  Moreover, higher schedular evaluations are available upon a showing of additional symptomatology.  The Veteran has not required hospitalization due to his service-connected disability, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.







ORDER

Entitlement to a rating greater than 10 percent for bilateral hearing loss is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


